             Case 1:20-cv-07088-LGS Document 87 Filed 09/13/21 Page 1 of 2




                                                                                      NATALIE L. ARBAUGH
                                                                                                  (214) 453-6421
                                                                                          NArbaugh@winston.com
                                           September 10, 2021
VIA ECF
Hon. Lorna G. Schofield
U.S.D.C. - Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     River Light V, L.P., et al. v. Olem Shoe Corp. (1:20-cv-07088-LGS)
               Request to File Under Seal re Plaintiffs’ Letter in Response to Defendant’s Letter
               Requesting Pre-Motion Conference on Summary Judgment

Dear Judge Schofield:

       I represent Plaintiffs River Light V, L.P. and Tory Burch LLC (“Tory Burch”) and, in accordance
with Your Honor’s Individual Rules and Procedures in Civil Cases I.D.3, I write to request that limited
portions of Plaintiffs’ Letter in Response to Defendant’s Letter Requesting Pre-Motion Conference on
Summary Judgment (“Response Letter”), filed via ECF today, be redacted and filed under seal.

       An unredacted version of Plaintiffs’ Response Letter with the portions requested to be sealed
highlighted in yellow will also be electronically filed today.

        Tory Burch’s proposed redactions have been narrowly tailored to address the Parties’ Protective
Order designations. In particular, Tory Burch requests that the highlighted language in Plaintiffs’ Response
Letter be sealed because it quotes or paraphrases deposition testimony and expert witness reports, and
describes record evidence, that the Parties have designated as Confidential or Highly Confidential pursuant
to the Agreed Protective Order in this case. See ECF No. 35 at ¶ 20 (requiring that “All Confidential
Information or Highly Confidential Information filed with the Court shall be filed under seal”). The
Protective Order in this case requires that “extracts or summaries” of Confidential Material shall be deemed
confidential. Dkt. No. 35 at ¶¶ 5, 7. In addition, the Protective Order requests that “all testimony
concerning a particular document or exhibit shall be treated consistently with the confidentiality
designation of the underlying document.” Dkt. No. 35 at ¶ 11. Thus, when a confidential document is
summarized or discussed in the deposition transcripts, Tory Burch has requested the required redaction.
With respect to confidential information of Tory Burch, the information proposed to be sealed reflects
confidential or highly confidential information of Tory Burch, a private company, which it maintains as
confidential and does not share publicly, including specific financial information, specific information
about its Miller product line and specific information about its advertising strategy with third parties.

        Finally, included in Tory Burch’s enclosed redaction requests are requests to redact the deposition
testimony of Mr. Dennis Comeau, an expert witness for Defendant. This transcript was received in rough
format by the Parties on August 20, 2021. Pursuant to the Protective Order in this case “[a]ll deposition
transcripts shall be treated as ‘Attorneys’ Eyes Only-Highly Confidential’ for a period of twenty-one (21)
days after the receipt of the [final] transcript.” Dkt. No. 35 at ¶ 11. Additionally, counsel for Defendant
has specifically designated the deposition as highly confidential under the Protective Order.
             Case 1:20-cv-07088-LGS Document 87 Filed 09/13/21 Page 2 of 2



                                                                                                    Page 2


         Accordingly, Tory Burch respectfully requests that the Court approve Tory Burch’s redactions and
file its Response Letter under seal.

       Tory Burch thanks the Court for its consideration.

                                             Respectfully,

                                             /s/ Natalie L. Arbaugh
                                             Natalie L. Arbaugh
                                             Admitted Pro Hac Vice
                                             NArbaugh@winston.com
                                             Winston & Strawn LLP
                                             2121 North Pearl Street, Suite 900
                                             Dallas, TX 75201
                                             (214) 453-6421 Main
                                             (214) 453-6400 Fax

                                             ATTORNEY FOR PLAINTIFFS
                                             RIVER LIGHT V, L.P. and
                                             TORY BURCH LLC

cc:    All Counsel of Record (via ECF)

APPENDIX

        Pursuant to Your Honor’s Individual Rules and Procedures in Civil Cases I.D.3, the following list
identifies all parties and attorneys of record who should have access to the sealed documents at issue:

Counsel for Defendant Olem Shoe Corp.
Bernardo Burstein
Mark S. Kaufman

Counsel for Plaintiffs River Light V, L.P. and Tory Burch LLC
Natalie L. Arbaugh
Diana Hughes Leiden
Francie Berger
Chante Westmoreland

 In the Court's decision regarding whether a document may be filed under seal, the three-part test in
 Lugosch -- not the Parties' Protective Order -- controls. See Lugosch v. Pyramid Co. of Onondaga, 435
 F.3d 110, 119-20 (2d Cir. 2006). Plaintiffs shall file a supplemental letter by September 16, 2021,
 identifying the basis for sealing the redacted portions in accordance with the three-part test in Lugosch.

 SO ORDERED.

 Date: September 13, 2021
       New York, New York
